In the United States Court of Federal Claims
                                OFFICE OF SPECIAL MASTERS
                                        No. 20-1134V
                                       UNPUBLISHED


    FELICIA A. VINSON,                                      Chief Special Master Corcoran

                        Petitioner,                         Filed: January 11, 2022
    v.
                                                            Special Processing Unit (SPU);
    SECRETARY OF HEALTH AND                                 Ruling on Entitlement; Concession;
    HUMAN SERVICES,                                         Table Injury; Influenza (Flu) Vaccine;
                                                            Shoulder Injury Related to Vaccine
                       Respondent.                          Administration (SIRVA)


Brynna Gang, CK Law Group, Chicago, IL, for Petitioner.

Debra A. Filteau Begley, U.S. Department of Justice, Washington, DC, for Respondent.

                                   RULING ON ENTITLEMENT 1

         On September 3, 2020, Felicia A. Vinson filed a petition for compensation under
the National Vaccine Injury Compensation Program, 42 U.S.C. §300aa-10, et seq.2 (the
“Vaccine Act”). Petitioner alleges that she suffered a right shoulder injury related to
vaccine administration (“SIRVA”), a defined Table injury, after receiving an influenza
(“flu”) vaccine on October 11, 2017. Petition at 1, ¶ 2. Petitioner further alleges that she
received the flu vaccine within the United States, that she suffered the residual effects of
her SIRVA for more than six months, and that neither she nor any other party has filed a
civil action or received compensation for her SIRVA. Petition at ¶¶ 2, 20-21. The case
was assigned to the Special Processing Unit of the Office of Special Masters.



1
 Because this unpublished Ruling contains a reasoned explanation for the action in this case, I am required
to post it on the United States Court of Federal Claims' website in accordance with the E-Government Act
of 2002. 44 U.S.C. § 3501 note (2012) (Federal Management and Promotion of Electronic Government
Services). This means the Ruling will be available to anyone with access to the internet. In accordance
with Vaccine Rule 18(b), Petitioner has 14 days to identify and move to redact medical or other information,
the disclosure of which would constitute an unwarranted invasion of privacy. If , upon review, I agree that
the identified material fits within this definition, I will redact such material from public access.
2
 National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for ease
of citation, all Section ref erences to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C. §
300aa (2012).
        On January 10, 2022, Respondent filed his Rule 4(c) report in which he concedes
that Petitioner is entitled to compensation in this case. Respondent’s Rule 4(c) Report at
1. Specifically, Respondent “has reviewed the petition and medical records filed in this
case and has concluded that compensation is appropriate because petitioner meets the
criteria for a presumed SIRVA, as defined by the Vaccine Injury Table.” Id. at 5.
Respondent further agrees that “based on the record as it now stands, petitioner has
satisfied all legal prerequisites for compensation under the Vaccine Act.” Id.

       In view of Respondent’s position and the evidence of record, I find that
Petitioner is entitled to compensation.

IT IS SO ORDERED.

                                  s/Brian H. Corcoran
                                  Brian H. Corcoran
                                  Chief Special Master




                                            2